                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

CHRISTOPHER CALVIN                               §

VS.                                              §     CIVIL ACTION NO. 9:18-CV-208

MATTHEW MCBEE, ET AL.                            §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Christopher Calvin, a prisoner previously confined at the Larry Gist State Jail,

proceeding pro se and in forma pauperis, filed this civil rights action pursuant to 42 U.S.C. § 1983

against Matthew McBee and the University of Texas Medical Branch.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends dismissing the claims against the University of Texas Medical

Branch pursuant to 28 U.S.C. § 1915(e).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.
                                          ORDER

      Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report and recommendation of the Magistrate Judge (document no. 7) is ADOPTED. The

University of Texas Medical Branch is DISMISSED from this action.


         So ORDERED and SIGNED June 30, 2019.




                                                    ____________________________
                                                     Ron Clark, Senior District Judge




                                                2
